Case: 21-1028    Document: 19    Page: 1   Filed: 02/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ELIZABETH PETERS,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1028
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00247-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                Decided: February 10, 2021
                 ______________________

    ELIZABETH PETERS, Bloomington, IL, pro se.

     MEEN GEU OH, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for defendant-appellee. Also represented by
 DEBORAH ANN BYNUM, JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

  Before O’MALLEY, MAYER, and TARANTO, Circuit Judges.
Case: 21-1028     Document: 19      Page: 2    Filed: 02/10/2021




 2                                    PETERS   v. UNITED STATES



 PER CURIAM.
      Elizabeth Peters filed suit in the United States Court
 of Federal Claims (“Claims Court”), naming the United
 States as a defendant and seeking $5.5 million in damages
 for injuries allegedly caused by a judicial decision of a fed-
 eral judge. The Claims Court dismissed the case for lack
 of subject matter jurisdiction. See Peters v. United States,
 No. 20-247, 2020 WL 2124396 (Fed. Cl. Apr. 30, 2020). Be-
 cause the Claims Court correctly determined that it did not
 have jurisdiction over Peters’ claims, we affirm.
                         BACKGROUND
     In 2018, Peters filed suit against various defendants
 who were involved with the foreclosure of her home. The
 United States District Court for the Central District of Illi-
 nois dismissed Peters’ claims for lack of personal jurisdic-
 tion, improper venue, and failure to state a claim; the
 Seventh Circuit affirmed. Peters v. Sloan, No. 18-cv-01236-
 JES-JEH, 2018 WL 5621854 (C.D. Ill. Oct. 30, 2018), aff’d,
 762 F. App’x 344 (7th Cir. 2019).
     Peters subsequently filed suit against the United
 States (“government”) in the Claims Court, alleging that
 the presiding judge in the Central District of Illinois did
 not “perform[] his duties impartially and diligently.”
 S.A. 9. The government moved to dismiss Peters’ com-
 plaint for lack of subject matter jurisdiction. The Claims
 Court granted the government’s motion, reasoning that it
 did not have jurisdiction to review a district court’s decision
 or a suit that was not properly brought against the United
 States. The Claims Court also found that it lacked juris-
 diction because Peters failed to cite any laws or regulations
 that were money-mandating.
     Peters timely appeals.     We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
Case: 21-1028      Document: 19      Page: 3    Filed: 02/10/2021




 PETERS   v. UNITED STATES                                     3



                             DISCUSSION
     We review de novo the Claims Court’s decision to dis-
 miss a case for lack of subject matter jurisdiction. Brandt
 v. United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013). The
 Claims Court has limited jurisdiction, consisting of “any
 claim against the United States founded either upon the
 Constitution, or any Act of Congress or any regulation of
 an executive department, or upon any express or implied
 contract with the United States, or for liquidated or
 unliquidated damages in cases not sounding in tort.”
 28 U.S.C. § 1491(a)(1).
     The Tucker Act “does not create a substantive cause of
 action”; rather, it requires a plaintiff to identify a “separate
 source of substantive law that creates the right to money
 damages.” Fisher v. United States, 402 F.3d 1167, 1172
 (Fed. Cir. 2005) (citation omitted). For a source of substan-
 tive law to be money-mandating, it must be “reasonably
 amenable to the reading that it mandates a right of recov-
 ery in damages” against the United States. United States
 v. White Mountain Apache Tribe, 537 U.S. 465, 472–73
 (2003).
     Peters argues that the Claims Court erred in dismiss-
 ing her complaint for lack of subject matter jurisdiction.
 She points us to the following statutory and regulatory pro-
 visions as possible sources of jurisdiction: (1) 41 U.S.C.
 § 6503; (2) 12 C.F.R. § 37.2; and (3) 43 C.F.R. § 423.25.
 None of these establish the Claims Court’s subject matter
 jurisdiction over this case.
     First, 41 U.S.C. § 6503 provides the United States with
 the ability to recover damages when a contractor breaches
 certain contract terms. As this is not a government con-
 tract case and Peters is not the government, that statutory
 provision does not apply here.
     Second, 12 C.F.R. § 37.2 sets forth definitions associ-
 ated with debt cancellation contracts and debt suspension
Case: 21-1028     Document: 19     Page: 4     Filed: 02/10/2021




 4                                    PETERS   v. UNITED STATES



 agreements, none of which provides Peters with a money-
 mandating source of substantive law.
     Third, Peters’ citation to 43 C.F.R. § 423.25 is similarly
 unavailing. That regulation provides law enforcement au-
 thority at the Bureau of Reclamation facilities. It creates
 no substantive law relevant to Peters’ case.
     Given Peters’ failure to identify any substantive law
 that creates a right for money damages, and the fact that
 the Claims Court has no authority to review district court
 decisions, the Claims Court correctly determined that it
 lacked subject matter jurisdiction.
                         CONCLUSION
     We have considered Peters’ remaining arguments and
 find them unpersuasive. For the reasons discussed above,
 we affirm the Claims Court’s determination that it lacked
 subject matter jurisdiction to entertain Peters’ case. 1
                         AFFIRMED




     1   On January 11, 2021, Peters filed with this court a
 “Motion for Immediate Relief,” ECF No. 17. The motion
 requests immediate monetary relief of $5.5 million pursu-
 ant to Federal Circuit Rule 30(e). Federal Circuit Rule 30
 is not an appropriate basis for relief in this appeal. Accord-
 ingly, we deny Peters’ motion.